Filed 11/3/21 P. v. Clay CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
    California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


THE PEOPLE,                                                   B306630

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. BA467162
       v.

TYESHON CLAY,

       Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Ronald S. Coen, Judge. Affirmed.
     Daniel Milchiker, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
    INTRODUCTION AND PROCEDURAL BACKGROUND

       The Los Angeles County District Attorney filed an
information charging defendant and appellant Tyeshon T. Clay
with attempted murder (Pen. Code,1 §§ 664/187; count one), arson
of an inhabited structure (§ 451, subd. (b)), and arson causing
great bodily injury (§ 451, subd. (a)). The information further
alleged Clay personally inflicted great bodily injury in the
commission of counts one and two (§ 12022.7, subd. (e)),
personally used a deadly or dangerous weapon in the commission
of counts one through three (§ 12022, subd. (b)(1)), sustained two
prior strike convictions (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-
(d)), and sustained two prior serious felony convictions (§ 667,
subd. (a)(1)). The jury found Clay guilty on counts one and three,
and acquitted him on count two. It also found he personally used
a deadly or dangerous weapon in the commission of counts one
and three, and personally inflicted great bodily injury in the
commission of count one. At a bifurcated court trial, Clay
admitted he sustained a prior strike conviction.
       The trial court sentenced Clay to 29 years in state prison,
consisting of an upper term of 9 years on count one, doubled to 18
years for the prior strike allegation, plus 5 years for the great
bodily injury allegation, 5 years for the prior serious felony
allegation, and 1 year for the weapon allegation. The court
imposed a 19-year sentence on count three, but stayed it under
section 654.
       Clay timely appealed, and we appointed counsel to
represent him. On April 19, 2021, appellate counsel filed a brief


1       All undesignated statutory references are to the Penal
Code.




                                  2
raising no issues and asking us to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436 (Wende).)
Clay did not respond to our letter advising him of his right to file
supplemental briefing.
      Following review of the record pursuant to People v. Wende,
we affirm.

                  FACTUAL BACKGROUND

      Saul M. (Saul) was Clay’s boyfriend. Clay did not have a
place to stay, so he moved in with Saul. They lived together in a
small studio apartment. Saul and Clay stayed in the apartment
together on the evening of April 9, 2018. The following morning,
Saul went to a friend’s house to borrow money. After returning
home, Saul laid on his bed and began to fall asleep. Clay
approached him and they began having sex. They stopped having
sex and Clay went to the bathroom.
      After being in the bathroom for roughly half an hour, Clay
returned wearing a fur mask and gloves. They began having sex
again, then Clay grabbed Saul by the neck and told him he was
going to die. At first Saul thought he was joking, then Clay began
strangling him and hitting him in the face with a closed fist. Saul
began screaming, at which point Clay attempted to suffocate him
with a pillow.
      Clay grabbed a closed bottle of tequila and struck Saul in
the head with it. Clay broke several liquor bottles over Saul’s
head. Saul felt something warm running down his face. Clay
began cutting Saul with a machete Saul kept at the edge of his
bed. Saul suffered lacerations to his hand, arm, and the back of
his ear. Clay then hugged Saul and asked him for forgiveness.
Clay told Saul he did not want to hurt him. Saul thought he was
going to die.




                                 3
       After apologizing, Clay used the bedsheets to tie up Saul’s
hands and legs. Clay wrapped Saul in a comforter blanket, broke
open a liquor bottle, and poured the liquor on Saul. Clay set Saul
on fire using a torch lighter. As Saul continued to burn, Clay
walked around the apartment speaking with someone on the
phone. Clay removed the sim card from Saul’s phone and went
through his things. Before leaving, Clay broke the television on
Saul’s body.
       Bernadine S., the manager of the apartments where the
incident occurred, testified the fire alarm went off around 3:43
p.m. on April 10, 2018. Bernadine called the fire department
when she saw smoke on the premises. The firefighters put out the
fire and removed Saul from his apartment. One of the firefighters
observed the stove burners in Saul’s apartment were left on.
Bernadine later showed police officers a surveillance video of
Clay leaving the building at approximately 3:43 p.m. on the date
of the incident. Upon arriving at the scene, a firefighter
paramedic observed Saul was naked, bleeding, had multiple
lacerations, an abrasion and a hematoma on his face, burns, a
puncture wound behind his ear consistent with being stabbed,
and several puncture wounds on his face.
       Los Angeles Police Department (LAPD) Detective Jason
Haggis responded to the scene at 5:45 p.m. on April 10, 2018. He
noticed the kitchen knife block was missing knives, and found
one of them on the floor next to the bed.2 He observed a trail of
blood droplets from the bedroom area into the bathroom, and
discovered a bloody rag in the bathroom sink. He also discovered

2     Detective Haggis was informed that the knife had been
moved from the bed while the firefighters were attempting to
save Saul.




                                4
broken glass that had come from the liquor bottles, as well as a
bloody liquor bottle that appeared to be the size of a hematoma
on Saul’s face.
       An arson investigator for the city of Los Angeles was
assigned to investigate the fire. He opined the fire originated on
the mattress. He believed the fire was intentionally set by
igniting a roll of paper towels and placing it on the mattress. He
noted the smoke detector was discovered in the bathroom toilet,
and opined it had been removed before or during the initial stage
of the fire.
       On April 11, 2018, Officer Geoff Lear of the LAPD received
a call regarding found property at 5433 Lemon Grove Avenue.
Officer Lear took custody of a tote bag, which contained, among
other things, a pill bottle and gym membership card with the
name Tyeshon Clay on them. The bag was stained with marks
resembling blood, and it contained liquid with a strong smell of
gasoline as well as blood-stained clothing. Officer Jesus Pineda
responded to a storage facility on Melrose Avenue, where he
arrested Clay, who did not appear to be under the influence.
       An LAPD criminalist analyzed various pieces of evidence,
including the knife, jogging pants, a shoe, tote bag, and reference
samples from Clay and Saul. The knife, jogging pants, shoe, and
tote bag were presumptively positive for blood. Clay and Saul
were possible contributors to the DNA on the blade of the knife.
The DNA from the red stain on the jogging pants matched Clay’s
DNA, as did the DNA from the red stain on the tote bag.
       Saul regained consciousness in the hospital ten days after
the incident. He could not move and was breathing on a
ventilator. He had third degree burns on his back that required
skin grafts. He also suffered broken teeth requiring dental




                                 5
surgery, and he needed stitches where Clay cut him with the
machete.
                         DISCUSSION

      We have examined the entire record, and are satisfied no
arguable issues exist in the appeal before us. (Smith v. Robbins
(2000) 528 U.S. 259, 278-279 [120 S.Ct. 746, 145 L.Ed.2d 756];
Wende, supra, 25 Cal.3d at p. 443.)

                         DISPOSITION

      The judgment is affirmed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



      CURREY, J.

      We concur:




      MANELLA, P.J.




      WILLHITE, J.




                                  6